Exhibit 10.14

NOTE

(LOAN B)

THIS NOTE (the “Note”) dated January 29, 2009, is made and executed by RENFRO
PROPERTIES LLC, a California limited liability company (“Borrower”) to the order
of INLAND BANK & TRUST, its successors and assigns (“Lender”) pursuant to a
certain Loan and Security Agreement of even date herewith between Borrower and
Lender (said Loan and Security Agreement, as amended, restated, renewed or
replaced from time to time, being hereinafter referred to as the “Loan
Agreement”). Capitalized terms used in this Note and not defined in this Note,
but defined in the Loan Agreement, shall have the meanings given them in the
Loan Agreement.

I

PAYMENT TERMS

1.1. The Promise to Pay. For value received, including without limitation, Loan
B made by Lender to Borrower pursuant to the Loan Agreement, Borrower hereby
promises to pay to the order of Lender the principal amount of $5,000,000, or so
much thereof as may be advanced under the Loan Agreement, together with interest
accrued on the principal amount from time to time outstanding at the Adjusted
Prime Rate set forth in the Loan Agreement. Payments of interest and principal
under this Note shall be made in lawful money of the United States of America
and shall be due on each Scheduled Payment Date in the amount or amounts
provided under the Loan Agreement and the entire principal balance of the Loan,
all Accrued Interest and all other Indebtedness shall be due and payable on the
applicable Maturity Date for Loan B under the Loan Agreement. For reference
purposes only the Maturity Date for this Note is January 29, 2010.

1.2. Payment Terms. Borrower’s rights and obligations regarding prepayments,
late payments and the timing, place and manner of payments are governed by
certain provisions of the Loan Agreement and, without limiting the provisions of
Section 2.10 hereof, all such provisions of the Loan Agreement are hereby
incorporated into this Note by this reference.

1.3. Application of Payments. All payments shall be applied to the Indebtedness
in such order and manner as is provided under the Loan Agreement. Interest on
the principal balance of Loan B outstanding from time to time shall accrue from
the date of disbursement by Lender and shall be computed on the basis of a 360
day year and charged for the actual number of days elapsed. Without limiting the
provisions of Section 2.10 hereof, the provisions of the Loan Agreement
regarding the determination and calculation of the amount of interest payable by
Borrower (including any Legal Limit thereon) are hereby incorporated herein by
reference.



--------------------------------------------------------------------------------

II

ADDITIONAL COVENANTS

2.1. Acceleration. If an Event of Default occurs or the right to enforce the
Mortgage shall accrue to the holder thereof, whether or not foreclosure
proceedings have been commenced, then, at the election of the holder of this
Note and without notice, the unpaid principal sum of this Note, together with
accrued interest thereon, and all other Charges payable under the Loan Documents
shall at once become immediately due and payable.

2.2. Default Interest. Notwithstanding the foregoing, following the occurrence
of an Event of Default, the unpaid principal balance of Loan B shall bear
interest at the Default Rate.

2.3. Waivers. Borrower and any other parties hereafter liable for the debt
(including, without restricting the foregoing, any endorsers, sureties and
guarantors) represented by this Note, hereby (a) waive presentment and demand
for payment, notice of dishonor, protest and notice of protest and/or
nonpayment, notice of intention to accelerate and all other notices other than
those specifically required by the Loan Documents and (b) agree that the time of
payment of that debt or any part thereof may be extended from time to time
without modifying or releasing the lien of the Loan Documents or the liability
of Borrower or any such other parties, the right of recourse against any such
parties being hereby reserved by the holder hereof. No release of any security
for the Indebtedness or extension of time for payment of this Note or any
installment hereof, and no alteration, amendment or waiver of any provision of
this Note, the Loan Agreement or the other Loan Documents made by agreement
between Lender or any other person or entity shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower,
or of any other person or entity who may become liable for the payment of all or
any part of the Indebtedness under this Note, the Loan Agreement or the other
Loan Documents. No notice to or demand on Borrower shall be deemed to be a
waiver of the obligation of Borrower or of the right of Lender to take further
action without further notice or demand as provided for in this Note, the Loan
Agreement or the other Loan Documents. If Borrower is a partnership, the
agreements herein contained shall remain in force and applicable,
notwithstanding any changes in the individuals comprising the partnership, and
the term “Borrower,” as used herein, shall include any alternate or successor
partnership, but any predecessor partnership and their general partners shall
not thereby be released from any liability. If Borrower is a limited liability
company, the agreements herein contained shall remain in force and applicable,
notwithstanding any changes in the members comprising the company, and the term
“Borrower,” as used herein, shall include any alternate or successor company,
but any predecessor company shall not thereby be released from any liability. If
Borrower is a corporation, the agreements contained herein shall remain in full
force and applicable notwithstanding any changes in the shareholders comprising,
or the officers and directors relating to, the corporation, and the term
“Borrower” as used herein, shall include any alternative or successor
corporation, but any predecessor corporation shall not be relieved of liability
hereunder. Nothing contained in this grammatical paragraph is intended

 

-2-



--------------------------------------------------------------------------------

to or shall be construed as a consent to, or a waiver of, any prohibition or
restriction on transfers of interests in such entity which may be set forth in
the Loan Agreement, the Mortgage or any other Loan Documents.

2.4. Collection. In the event of a default in the payment of any amount due
hereunder, the holder hereof may exercise any remedy or remedies, in any
combination whatsoever, available by operation of law or under any instrument
given as security for this Note and such holder shall be entitled to collect its
reasonable costs of collection, including attorneys’ fees, which shall be
additional Indebtedness. For purposes of the preceding sentence, Lender’s
attorneys’ fees shall be deemed to include compensation to staff counsel, if
any, of Lender in addition to the fees of any other attorneys engaged by Lender.
Lender may, and Borrower hereby authorizes Lender to, charge any account of
Borrower held by Lender and apply any and all balances, credits, deposits,
accounts, monies, reserves, certificates of deposit, cash equivalents and other
assets of or in the name of Borrower held by Lender to the Indebtedness
evidenced hereby, and Lender may pursue all its rights and remedies against
Borrower under the Loan Documents.

2.5. Governing Law. THE TERMS OF THE LOAN EVIDENCED BY THIS NOTE AND THIS NOTE
WERE EACH NEGOTIATED IN THE STATE OF ILLINOIS, WHICH STATE THE PARTIES AGREE HAS
A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE. THEREFORE,
THIS NOTE SHALL BE CONSTRUED AND INTERPRETED WITH, AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF ILLINOIS (WITHOUT GIVING EFFECT TO ILLINOIS CHOICE OF LAW
PRINCIPLES); PROVIDED, HOWEVER, THAT THE LAWS OF THE STATE OF SOUTH CAROLINA
SHALL APPLY TO THE CREATION, PERFECTION AND ENFORCEMENT OF ANY LIENS, SECURITY
INTERESTS AND ENCUMBRANCES GRANTED OR CREATED BY THE MORTGAGE ON REAL OR
PERSONAL PROPERTY LOCATED IN THE STATE OF ILLINOIS AND THE MANAGEMENT,
OPERATION, DISPOSITION AND REALIZATION OF THE SECURITY PROVIDED THEREBY. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE LAWS OF THE STATE OF ILLINOIS
SHALL APPLY TO ALL MATTERS RELATING TO THE CHARGING AND COLLECTION OF INTEREST
UNDER THIS NOTE OR WITH RESPECT TO OTHER SECURED OBLIGATIONS UNDER THE MORTGAGE,
AND TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS NOTE.

2.6. Severability. If any term, restriction or covenant of this instrument is
deemed illegal or unenforceable, all other terms, restrictions and covenants and
the application thereof to all persons and circumstances subject hereto shall
remain unaffected to the extent permitted by law; and if any application of any
term, restriction or covenant to any

 

-3-



--------------------------------------------------------------------------------

person or circumstance is deemed illegal, the application of such term,
restriction or covenant to other persons and circumstances shall remain
unaffected to the extent permitted by law.

2.7. Notices. All notices, requests, reports, demands or other instruments
required or contemplated to be given or furnished under this Note to Borrower or
Lender shall be directed to Borrower or Lender, as the case may be, at their
respective address as set forth in the Loan Agreement and in the manner set
forth in the Loan Agreement.

2.8. WAIVER OF JURY TRIAL. BORROWER AND LENDER, BY ITS ACCEPTANCE OF THIS NOTE,
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS NOTE OR ANY
OTHER LOAN DOCUMENTS AND THE BUSINESS RELATIONSHIP THAT IS BEING ESTABLISHED.
THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY BORROWER AND
LENDER, AND BORROWER ACKNOWLEDGES THAT NEITHER LENDER NOR ANY PERSON ACTING ON
BEHALF OF LENDER HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF
TRIAL BY JURY OR HAS TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. BORROWER AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH OF THEM HAS ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THE LOAN DOCUMENTS AND THAT EACH OF THEM
WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. BORROWER
AND LENDER FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED (OR HAVE HAD THE
OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT LEGAL COUNSEL.

2.9. CONSENT TO JURISDICTION. BORROWER HEREBY CONSENTS TO THE JURISDICTION OF
ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF DUPAGE, STATE OF
ILLINOIS AND IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S ELECTION, ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS NOTE OR THE OTHER LOAN
DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. BORROWER EXPRESSLY SUBMITS AND
CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS. BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON BORROWER BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER,
AT THE ADDRESS SET FORTH IN THE LOAN AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

-4-



--------------------------------------------------------------------------------

2.10. Loan Documents. The obligations evidenced by this Note are secured by
Liens in favor of Lender granted by Borrower. All terms, covenants and
conditions contained in the Loan Documents are hereby incorporated herein by
reference. In the event of any conflict or inconsistency between the terms of
this Note and the terms of the Loan Agreement, the terms of the Loan Agreement
shall govern and control.

2.11. No Modification, Waiver No modification, waiver, amendment, discharge or
change of this Note shall be valid unless the same is in writing and signed by
Borrower and Lender.

2.12. Joint and Several Obligations The obligations evidenced hereby shall be
the joint and several obligations of all signatories or makers of this Note.

2.13. Transfer of Note. Upon the transfer of this Note, Borrower hereby waiving
notice of any such transfer except to the extent expressly provided in the Loan
Agreement, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall from that date
forward forever be relieved and fully discharged from any liability or
responsibility in the matter, but Lender shall retain all rights hereby given to
it with respect to any liabilities and the collateral not so transferred.

 

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note for Loan B as of the
date first above written.

 

BORROWER:  

RENFRO PROPERTIES LLC,

a California limited liability company

By:   /s/ Kevin A. Shields Name:   Kevin A. Shields Title:   Sole Member